DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 9 is pending.

Response to Arguments
Applicant's arguments filed 2/7/2022 have been fully considered and are persuasive.  The applicants have amended the claim with the additional feature regarding the opening shape to the barrel and having the same features in the structure from the parent application 15/439413, now US Patent 10814539.  Further, the arguments have been considered in light of the latest amendment and the rejection of the claim are now withdrawn.

Allowable Subject Matter
Claim 9 is allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach the particular features of the barrel of the plasticizing device regarding the rectangular opening of the fiber supply port with the maximum opening that is 1 time or more and 2 times or less as much as the pitch of the flight disposed in a portion of the screw that faces the rectangular opening in the barrel.
The closest prior art includes:
The Shah (6444153) reference does not specifically teach of “wherein a maximum length of the opening in the barrel of the fiber supply port portion along an axial direction thereof is 1 time or more and 2 times or less as a much as a pitch of a flight disposed in a portion of the screw which faces the opening of the fiber supply port portion in a direction perpendicular to an axial line of the barrel” nor of the shape of the fiber supply port portion being a rectangle.
The Brown (US 2007/0222105) and Matsumoto (US 6202947) references were used to teach of different pitches to the screw.  However, the references do not teach of the deficiencies regarding the fiber supply port portion.  In particular the Matsumoto, having is directed to a combined inlet port for the structure and this is different from the claimed arrangement of separate resin and fiber ports, in which the fibers enter into the barrel and with the particular dimensions.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL S LUK/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726